DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 1/25/2021. 
Response to Arguments
The rejection of claims 1-11, 13-19, and 21 under 35 U.S.C. § 103 is withdrawn as the claims have been amended.
Examiner’s Statement of Reasons for Allowance
Claims 1-9, 13-14, 16-19 and 21-25 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art, as previously recited, includes Bellwood et al. (US 2009/0217344; Hereinafter “Bellwood”) in view of Ojala (US 2019/0261064; Hereinafter “Ojala”) and further in view of Creamer et al. (US 2007/0129083; Hereinafter “Creamer”). However, none of Bellwood, Ojala, and Creamer teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 13. For example, none of the cited prior art teaches or suggest the steps of “a computing platform comprising: a hardware processor, a camera and a memory storing a content protection software code; wherein the hardware processor is configured to execute the content protection software code to: capture, using the camera, a video of a performance in a venue; detect, while capturing the video of the performance, a cue generated in the venue by a cue source other than the performance for restricting a broadcast of the video of the performance; interpret the cue to identify a usage rule restricting the broadcast of the video of the performance; and restrict the broadcast of the video of the performance based on the usage rule” as recited in claim 1. 
Ojala describes capturing a video recording at an event including contextual cue information, such as a predetermined radio beacon signal or a limited set of code words (Ojala: Fig. 1D, Para. [0061], [0110], [0179], [0188]) and utilizing the contextual cues to restrict transmission of the user’s media stream.  Preventing real-time transmission of the user’s media stream is performed remotely by the comparison module 518 at the content entity 504 (Ojala: Fig. 5, Fig. 12, Fig. 20, Para. [0098]-[0099], [0101], [0110], [0197]-[0198]), which is contrary to independent claims 1 and 13.  Independent claims 1 and 13 require the steps of “interpret the cue to identify a usage rule restricting the broadcast of the video of the performance; and restrict the broadcast of the video of the performance based on the usage rule” to be performed client side on the same computing platform that includes the camera that is capturing the video of the performance at the venue.  Instead, Ojala teaches uploading the captured contextual cue embedded media stream of the performance to a server where the contextual cues are extracted and rules are applied to determine whether to restrict broadcast of the video performance.  As a result, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437